Mr. Justice MgComas
delivered the opinion of the Court:
The appellant insists that the court below erred in making the final order appealed from, and in refusing the evidence proffered to show the motive of the appellant in leaving the State of New York, and to prove that he was not a fugitive from its justice.
The learned court below committed no error. The question raised has been determined by this court, and has been finally settled by the Supreme Court. It is clear that the proceedings under the requisition were in accordance with the U. S. Rev. Stat. sec. 5218 (U. S. Comp. Stat. 1901, p. 3591), and of the District Code, sec. 930 [31 Stat. at L. 1340, chap. 854] The legal sufficiency of the indictment is only to be determined by the court in which it was found. Benson v. Henkel, 198 U. S. 10, 49 L. ed. 922, 25 Sup. Ct. Rep. 569, and cases there cited. Were it not so, the indictment could not be attacked collaterally as proposed, and by a series of proffered proofs which would not be admissible evidence upon any ground. In habeas corpus proceedings for the discharge of Depoilly, held under this requisition, the court below could not consider matters of defense to this indictment, nor inquire into the charge that the requisition proceedings were instigated by malice. The court could not inquire into the motive and purpose of this extradition proceeding. Re Sultan, 115 N. C. 62, 28 L.R.A. 294, 44 Am. St. Rep. 433, 20 S. E. 375; Re Bloch, 87 Fed. 984.
The main proposition relied upon by appellant’s counsel is that it was not made to appear that Depoilly was a fugitive from justice: In this case, before the chief justice of the court below passed the final order here appealed from, it must have appeared to him, first, that Depoilly was substantially charged with a crime against the laws of the State of New York, from whose *329justice be is alleged to have fled, by this indictment, admittedly duly certified as authentic by the governor of New York, who made the demand for the surrender of Depoilly as a fugitive from justice under TJ. S. Rev. Stat. sec. 5278; and, second, that Depoilly, thus demanded by the governor of New York, is a fugitive from the justice of that State. The first of these prerequisites is a question of law, and in the case before us was not in dispute. The second is a question of fact which the chief justice of this District, upon whom this demand was made, had to decide upon evidence satisfactory to him. The evidence proffered and rejected was irrelevant and immaterial. Depoilly admitted that he was the person charged with the crime described in the indictment; that he was within the State of New York at the time the crime is alleged to have been committed; that he thereafter left New York and was found in this District. “To be a fugitive from justice, in the sense of the act of Congress regulating the subject under consideration, it is not necessary that the party charged should have left the State in which the crime is alleged to have been committed, after an indictment found, or for the purpose of avoiding a prosecution anticipated or begun, but simply that, having within a State committed that which by its laws constitutes a crime, when he is sought to be subjected to its criminal process to answer for his offense he has left its jurisdiction and is found within the territory of another.” Roberts v. Reilly, 116 U. S. 97, 29 L. ed. 549, 6 Sup. Ct. Rep. 291.
The precise question was settled by this court and exhaustively discussed in Hayes v. Palmer, 21 App. D. C. 458. See also Hyatt v. New York, 188 U. S. 691, 718, 47 L. ed. 657, 664, 23 Sup. Ct. Rep. 456.
The appellant’s counsel emphasizes the alleged fact that Depoilly, for more than three years after the alleged date of the crime with which he is charged, resided in New York.
The statute of limitations as a defense, under TJ. S. Rev. Stat. sec. 1044 (U. S. Comp. Stat. 1901, p. 725), and under U. S. Rev. Stat. sec. 1045 (U. S. Comp. Stat. 1901, p. 726), and the *330definition of a person “fleeing from justice,” are fully discussed in Howgate v. United States, 7 App. D. C. 242, and in Streep v. United States, 160 U. S. 128, 40 L. ed. 365, 16 Sup. Ct. Rep. 244. But tbe criminal charge wbereon Depoilly’s extradition was demanded is not pending in a Federal court, and is not barred by tbe Federal statute of limitations; and, further, such matters of defense, and all other matters of defense, must be determined by the court where the appellant is to be tried upon the indictment. The judgment of the court below must be affirmed, with costs.